Citation Nr: 0316652	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-12 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for residuals of 
hypopharyngeal cancer with cervical metastasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
October 1948, and from March 1952 to March 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii.


REMAND

The veteran has submitted numerous written lay statements 
from friends, family, and fellow servicemen, cumulatively to 
the effect that he began smoking during service and smoked 
continuously thereafter until he was found to have 
hypopharyngeal carcinoma with cervical metastasis in April 
1997.   Additionally, in May 2001, a private treating 
physician wrote on behalf of the veteran, stating that the 
veteran's smoking contributed significantly to his risk for 
developing hypopharyngeal carcinoma.  In light of these 
facts, the Board finds that a VA examination is warranted to 
determine whether it is at least as likely as not that the 
veteran's hypopharyngeal cancer is attributable to his in-
service use of tobacco products, either as a direct result of 
in-service smoking, or as a result of in-service and post-
service smoking attributable to nicotine dependence claimed 
by the veteran to have begun during active service.  See 
38 U.S.C.A. § 5103A(d).

On July 22, 1998, the President signed into law a new 
provision, now codified at 38 U.S.C.A. § 1103 (West 2002), 
essentially barring service connection on the basis that a 
disease or injury is attributable to the use of tobacco 
products by the veteran during the veteran's service.  
However, this provision only applies to claims filed after 
June 9, 1998, and therefore does not affect the veteran's 
claim.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.  (The Board parenthetically notes that the 
Federal Circuit case noted above did not address 38 C.F.R. 
§ 3.159(b)(1), pertaining to RO VCAA notice.)

In light of the Federal Circuit's holdings, the Board 
concludes that it must remand the veteran's claim to the RO 
to accomplish the duties to notify and assist as mandated by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), to include notifying the 
veteran of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examination:  an otolaryngology oncology 
examination to determine whether it is at 
least as likely as not that the veteran's 
hypopharyngeal cancer with cervical 
metastasis was incurred in or aggravated 
by active service, or was causally 
related to some incident of service, to 
include as a result of in-service tobacco 
use or post-service tobacco use due to 
nicotine dependence claimed to have begun 
during service.  Send the claims folder 
to the examiner for review.
The examiner should be made aware of the 
following:
The veteran has submitted persuasive lay 
evidence that he began smoking during his 
period of service from December 1945 to 
October 1948, and smoked continuously 
from that period of service until he was 
discovered to have continuously until he 
was found to have hypopharyngeal 
carcinoma with cervical metastasis in 
April 1997.  The veteran claims to have 
begun smoking during training, shortly 
after entering service.  All of his 
service medical records have been lost or 
destroyed.  The veteran's private 
otolaryngology surgeon has written on 
behalf of the veteran, opining that the 
veteran's smoking contributed 
significantly to his risk for developing 
hypopharyngeal carcinoma.  
For claims filed prior to June 8, 1998, 
such as this one, VA General Counsel has 
held that direct service connection may 
be established for disability shown to 
result from tobacco use during active 
service.  VAOPGCPREC 2-93 (Jan. 13, 
1993); 58 Fed. Reg. 42,756 (1993).  
Based on a review of the medical evidence of record 
and the examination, and any findings grounded upon 
on the history as set forth in the claims file and 
as provided by the veteran at the examination, the 
examiner should opine whether it is at least as 
likely as not that the veteran's post-service 
hypopharyngeal cancer with cervical metastasis: 
a)  Is attributable to the cigarettes that the 
veteran smoked during service,
OR
b)  Is attributable to use of tobacco used during 
and since service as a result of nicotine 
dependence incurred during service.  An affirmative 
answer to this second question would require a 
finding that it is at least as likely as not that 
the veteran became addicted to nicotine during 
service.

2.  The RO should take all additional 
action necessary to assure compliance 
with the applicable requirements of the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326 (2002).  The RO's 
attention is directed to Quartuccio v. 
Principi, supra, pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present. 

3.  The RO should readjudicate the issue 
of entitlement to service connection for 
residuals of hypopharyngeal cancer with 
cervical metastasis with consideration of 
all of the evidence added to the record 
since the Supplemental Statement of the 
Case (SSOC) issued in January 2003.
 
4.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the January 
2003 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




